Name: Council Decision (CFSP) 2017/350 of 27 February 2017 amending Decision 2012/642/CFSP concerning restrictive measures against Belarus
 Type: Decision
 Subject Matter: international affairs;  international trade;  Europe;  international security
 Date Published: 2017-02-28

 28.2.2017 EN Official Journal of the European Union L 50/81 COUNCIL DECISION (CFSP) 2017/350 of 27 February 2017 amending Decision 2012/642/CFSP concerning restrictive measures against Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 October 2012, the Council adopted Decision 2012/642/CFSP (1). (2) On the basis of a review of Decision 2012/642/CFSP, the restrictive measures against Belarus should be extended until 28 February 2018. (3) Furthermore, the Council agreed that the export of biathlon equipment to Belarus may be authorised by Member States in accordance with the applicable licensing provisions. (4) Decision 2012/642/CFSP should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Decision are effective, this Decision should enter into force immediately, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/642/CFSP is amended as follows: (1) in Article 2, the following paragraph is added: 3. Article 1 shall not apply to biathlon equipment that complies with the specifications defined in the event and competition rules of the International Biathlon Union (IBU).Ã ¾ (2) Article 8 is replaced by the following: Article 8 1. This Decision shall apply until 28 February 2018. 2. This Decision shall be kept under constant review and shall be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 27 February 2017. For the Council The President K. MIZZI (1) Council Decision 2012/642/CFSP of 15 October 2012 concerning restrictive measures against Belarus (OJ L 285, 17.10.2012, p. 1).